Citation Nr: 0724291	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD) with 
major depressive disorder, competent.  

2.  Entitlement to an effective date earlier than 
February 28, 2002, for eligibility for  total disability due 
to individual unemployability.  

3.  Entitlement to an effective date earlier than 
February 28, 2002, for eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. chapter 35.  

4.  Entitlement to an effective date earlier than 
February 28, 2002, for an award of service connection for 
PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1969 to July 1970.  

2.	On July 27, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

Here, the claims folder does not contain a copy of the 
veteran's Substantive Appeal. Yet, there are notes by the RO 
in that file that indicate the Substantive Appeal was filed 
on April 26, 2005.  The Veterans Appeals Control and Locator 
System (VACOLS) also indicates a Substantive Appeal was filed 
on April 26, 2005.  In addition, the VA Form 646 filed by the 
veteran's representative states that a timely Substantive 
Appeal dated April 26, 2005, is of record.  

It is not necessary to resolve whether the veteran filed a 
timely Substantive Appeal, because the appellant, through his 
authorized representative, has withdrawn his appeal.  Whether 
the Substantive Appeal was not properly filed or there remain 
no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal.  Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


